PER CURIAM.
This is an interlocutory appeal from an order of the trial court which denied a “Motion For Judgment On the Pleadings”. Following the entry of a final judgment of adoption, the appellant who is the natural mother of the adopted child filed a motion pursuant to Rule 1.540(b), RCP, 31 F.S.A., to set aside the judgment of adoption. The appellant attempted to raise and dispose of the issues presented by the motion to vacate by a motion for judgment on the pleadings. The trial court denied the motion. We affirm because in our opinion a motion for judgment on the pleadings authorized by Rule 1.140(c), RCP, 30 F.S.A., is not a proper means by which to dispose of the issues raised by the motion to vacate. Our affirmance, however, should not be taken as passing on the merits of the petition to vacate.
Affirmed.
REED, C. J., and OWEN and MAGER, JJ., concur.